DETAILED ACTION
	It is noted that this application has been transferred to Examiner Joseph G. Dauner of Art Unit 1634. Please direct all future correspondences to Examiner Dauner. Contact information for Examiner Dauner is provided at the end of this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 2/28/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 12/13/2021 listed below have been reconsidered as indicated:
a)	The rejections of claims 1-3, 5 and 8-10 under 35 U.S.C. 103 as being unpatentable over Mason (2017/0307502), Hindson (2014/0378345) and Mirkin (2005/0037397) are withdrawn as the claims require a droplet consisting of the recited structures and the first and the second nucleic acid molecules are unbound to a particle. 

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Interpretation
Claim 1 is drawn to a nucleic acid sample-contained container comprising a plurality of shapes selected from concave bottom or section on a substrate. The claimed shapes are deemed to encompass any multi-well plate or any substrate.  The claimed shapes each comprises a droplet. The droplet consists of the following structures: a solution selected from water, nuclease-free water, broth, a separation liquid, a diluted solution, a buffer, an organic substance lysing liquid, an organic solvent, an electrolyte aqueous solution, an inorganic salt aqueous solution, a metal aqueous solution and a mixture liquid of these solutions; and at least one of both a first nucleic molecule and a plurality of second nucleic acid molecules, and both are unbound from a particle. The solutions are selected from the recited list and are interpreted as encompassing further elements within the solution. For example, an organic substance lysing liquid encompasses a pure “lysing liquid” as well as one that includes cells and/or components of lysed cells. A “buffer” encompasses a pure buffer, but also a reaction buffer, e.g. a PCR buffer including a polymerase, dNTPs, etc. A “broth” encompasses but pure broth and a broth including a bacterial culture.
A “particle” is not a structural element of the droplet as the droplet consists of “a solution” and “at least one of a first nucleic acid molecule and a plurality of the second nucleic acid”. Any other structural element is excluded from the droplet based on it being claimed as “consisting” only of the two three recited structures. The nucleic acids of the “droplet” may be bound to a surface, such as an array surface or the surface of well in a multi-well plate. Once the droplet is added to the array or the well, those surface bound nucleic acids would be within the droplet.
 The first nucleic acid molecule comprises an intended sequence and a detection sequence, the first nucleic acid molecule present at a number less than 1,000. The second nucleic acid molecule comprises the detection sequence.  The claim further defines the CV value for the number of first nucleic acid is less than 20%.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 3, 5, 8, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2016/0312276 A1).
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 1, Fu teaches a nucleic acid sample-contained container having the following described structures.
Fu teaches a nucleic acid in the form of a stochastic barcode having a barcode as an “intended base sequence” and an oligo dT region as a base sequence for detection that is different than the intended base sequence. See para. 169; and Fig. 1.
Fu teaches poly-A tailed mRNAs as a plurality of second nucleic acid molecules comprising the base sequence for detection, i.e. the poly-A tail and that are free of the “intended base sequence”. See para. 169; and Fig. 1. Fu further teaches adding total RNA (para. 329, 332) or human Brain Reference RNA or human universal reference RNA (para. 326) to wells having the stochastic barcode primers.
Neither of the stochastic barcode of the poly-A tailed mRNAs are bound to a particle, e.g. bead, microparticle, sphere, etc.
The above nucleic acids are located in a plurality of shapes within a microwells of a microwell array (para. 118). See also, para. 71 and 72, equating “solid support” and “substrate” with each other and includes microwells (para. 6, 8).
Fu teaches the stochastic barcodes are no more than 100 or 1,000 per substrate, e.g. the wells described above. See para. 155.
It would have been prima facie obvious to the ordinary artisan at the time of filing that one would have been motivated to equalize the number of stochastic barcodes per well through routine optimization, such that the coefficient of variation is minimized. Thus, the element that a “coefficient of variation (CV value) for the predetermined number in which the intended base sequence is comprised is lower than 20%. Furthermore, based on the guidance of Fu that equal amounts of primers are added to each well, when would reasonably conclude the same number of primers are added to each well, resulting in the coefficient of variation being minimized.
The nucleic acids are located in the well in a droplet made of a solution such as: a buffer, e.g. a reaction/Protoscrip buffer (para. 332), hybridization buffer (para. 301) or assay condition buffer (para. 176); an organic substance lysing liquid, e.g. a lysis buffer (para. 175 and 301); a diluted solution, e.g. a diluted sample (para. 183); and an electrolyte aqueous solution, e.g. a reaction buffer of proper ionic strength (para. 176).
The Fu reference as a whole teaches and/or suggests each of the claim elements, rendering claim 1 obvious.
Regarding claim 2, Fu teaches the stochastic barcode has a plural number of intended base sequences (Fig. 1, elements 120, 125 and 130).
Regarding claim 3, Fu teaches the plural number of intended base sequences are the same as described above and thus are unamplifiable by one another.
Regarding claim 5, Fu teaches the second nucleic acids are total RNA or reference RNA as noted above, which are more pure than an RNA sample within a cell containing impurities, such as DNA, proteins, etc.
Regarding claim 8, Fu teaches the stochastic barcode has a color code (para. 84). It is noted the instant specification defines color originating from the nucleic acids as giving the container color (para. 118).
Regarding claim 9, Fu teaches the stochastic barcode is single stranded as depicted in Fig. 1.
Regarding claim 10, alternatively, “intended base sequence” of Fu are the oligo dT region and elements 120, 125 and 130 are the base sequences for detection. As depicted in Fig. 1, elements 120, 125 and 130 are at a 5’ terminal side of the oligo dT region as the intended base sequence.

Conclusion
	No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634